DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species , as set forth in the Office action mailed on 02/25/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/25/2020 is withdrawn.  Claims 3-4 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the prior are neither teaches nor render obvious each and every limitation of the independent claims, in addition, the  particular configuration and arrangement of the reformer, the second preheater, the third preheater, the container and the casing as recited below. 
For independent claim 1:
“…a reformer that generates the reformed gas from a power generation raw material supplied, the reformed gas being generated through a reforming reaction by utilizing heat of an exhaust gas generated by combustion in the combustor; a second preheater that preheats the oxidant gas through heat exchange with the exhaust gas whose heat has been partially used for the reforming reaction in the reformer and supplies the preheated oxidant gas to the fuel cell stack; a casing that contains the fuel cell stack, the combustor, the reformer, and the second preheater…wherein the heat insulator is located on an inner or outer surface of the casing and surrounds at least part of the outer surface of the fuel cell stack, at least part of the combustor, at least part of an outer surface of the reformer, and at least part of an outer surface of the second preheater, wherein the reformer is disposed above the combustor, and the fuel cell stack is disposed below the combustor, wherein the high-temperature operating fuel cell system further comprises: a fuel cell stack container that has a container space containing the fuel cell stack and guides the cathode off-gas discharged from the cathode of the fuel cell stack to the combustor through the container space; and a third preheater that is disposed on a side surface of the fuel cell stack container so as to surround the outer surface of the fuel cell stack and further preheats the oxidant gas preheated in the second preheater using heat of the cathode off-gas flowing through the container space, and wherein the heat insulator surrounds at least part of an outer surface of the third preheater, at least part of the combustor, and at least part of the outer surface of the reformer.” 

For independent claim 13:
“…a reformer that generates the reformed gas from a power generation raw material supplied, the reformed gas being generated through a reforming reaction by utilizing heat of an exhaust gas generated by combustion in the combustor; a second preheater that preheats the oxidant gas through heat exchange with the exhaust gas whose heat has been partially used for the reforming reaction in the reformer and supplies the preheated oxidant gas to the fuel cell stack; and a casing that contains the fuel cell stack, the combustor, the reformer, and the second preheater,… wherein the reformer is disposed above the combustor, and the fuel cell stack is disposed below the combustor, wherein the high-temperature operating fuel cell system further comprises: a fuel cell stack container that has a container space containing the fuel cell stack and guides the cathode off-gas discharged from the cathode of the fuel cell stack to the combustor through the container space; and a third preheater that is disposed on a side surface of the fuel cell stack container so as to surround the outer surface of the fuel cell stack and further preheats the oxidant gas preheated in the second preheater using heat of the cathode off-gas flowing through the container space, and wherein the heat insulator surrounds at least part of an outer surface of the third preheater, at least part of the combustor, and at least part of the outer surface of the reformer.”

In light of the above, claims 1-4, 6, and 8-15 are passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723